EXHIBIT 10.7


FIFTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT


THIS FIFTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT (this “Amendment”) is
made as of January 31, 2017 (“Effective Date”) by and between MARSHALL PROPERTY
LLC, a Delaware limited liability company (“Landlord”), and ALARM.COM
INCORPORATED, a Delaware corporation (“Tenant”).


RECITALS


R-1    Pursuant to that certain Deed of Office Lease Agreement dated August 8,
2014, as amended by that certain First Amendment to Deed of Office Lease
Agreement dated as of May 29, 2015 but not fully executed until June 8, 2015,
that certain Second Amendment to Deed of Office Lease Agreement dated as of
October 19, 2015, that certain Third Amendment to Deed of Office Lease Agreement
dated as of May 6, 2016 (the “Third Amendment”), and that certain Fourth
Amendment to Deed of Office Lease Agreement dated as of September 15, 2016
(collectively, as amended, the “Lease”), Landlord is currently leasing to Tenant
and Tenant is currently leasing from Landlord (a) an “agreed upon” one hundred
twenty-nine thousand seven hundred forty-four (129,744) square feet of rentable
area on the first (1st), fifth (5th), eighth (8th), ninth (9th), tenth (10th),
and eleventh (11th) floors (collectively, the “Premises”), (b) an “agreed upon”
six thousand three hundred sixty-four (6,364) square feet of rentable area on
the third (3rd) floor (the “Third Floor Spec Suite”), and (c) certain storage
space on the lower level (the “Storage Space” and “Additional Storage Space”) of
the building located at 8281 Greensboro Drive, Tysons, Virginia 22102 (the
“Building”), as more particularly described in the Lease.


R-2    Pursuant to that certain letter dated January 10, 2017 from Tenant to
Landlord, Tenant has given notice that it is exercising its option to extend the
term of the Lease with respect to the Third Floor Spec Suite (the “Spec Suite
Term”).


R-3    Landlord and Tenant desire to amend the Lease to provide for the
extension of the Spec Suite Term, subject to and in accordance with the terms
and conditions set forth in this Amendment.


R-4    Except as otherwise defined herein, all terms and phrases used in this
Amendment that are defined in the Lease shall have the same meaning as set forth
in the Lease. In the event of any conflict between the Lease and this Amendment,
the terms of this Amendment shall control.
COVENANTS


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference.


2.Spec Suite Term. The Spec Suite Term is currently scheduled to expire on May
8, 2017. Landlord and Tenant desire to extend the Spec Suite Term pursuant to
Paragraph 9(e) of the Third Amendment for one (1) additional period of
approximately three (3) years (the “Spec Suite Extension Term”) commencing on
May 9, 2017 (the “Spec Suite Extension Commencement Date”) and ending on April
30, 2020 (the “Revised Spec Suite Expiration Date”). The Spec Suite Term is
hereby extended for the Spec Suite Extension Term in accordance with the terms
and conditions set forth herein. Tenant acknowledges that the Lease (as amended
hereby) contains no right or option whatsoever for Tenant to renew or extend the
Spec Suite Term beyond the Revised Spec Suite Expiration Date or to terminate
the Spec Suite Term prior to the Revised Spec Suite Expiration Date.


3.Spec Suite Base Rent.


(a)Notwithstanding anything in the Lease or the Third Amendment to the contrary,
during the Spec Suite Extension Term, Tenant shall pay to Landlord, without
setoff, deduction, or demand, base rent for the Third Floor Spec Suite (the
“Spec Suite Base Rent”) as provided below. The Spec Suite Base Rent shall be
part of the Rent under the Lease and shall be payable in equal monthly
installments in accordance with the terms and conditions set forth in Section
5.01 of the Lease.


Period
Spec Suite Base Rent Per Rentable Square Foot
Annual Spec Suite Base Rent
Monthly Spec Suite Base Rent
May 9, 2017 to April 30, 2018
$34.93
$222,294.52
$18,524.54 (pro-rated on a per diem basis for May 2017)
May 1, 2018 to April 30, 2019
$35.89
$228,403.96
$19,033.66
May 1, 2019 to April 30, 2020
$36.88
$234,704.32
$19,558.69



(b)Tenant shall continue to pay during the Spec Suite Extension Term any other
amounts required to be paid pursuant to the terms of the Lease (including, but
not limited to, Base Rent for the Premises (including the Second Expansion
Premises Base Rent) as provided in the Lease and Tenant’s Pro Rata share of
increases in Expenses and Taxes with


1

--------------------------------------------------------------------------------




respect to the Premises). No abatement or concession whatsoever shall apply
during the Spec Suite Extension Term or with respect to this Amendment. Tenant
is and shall remain liable for any and all sums due and payable with respect to
the Third Floor Spec Suite through the Revised Spec Suite Expiration Date.


4.Expenses and Taxes. From and after the Spec Suite Extension Commencement Date,
Tenant shall pay Tenant’s Pro Rata share of increases in Expenses and Taxes with
respect to the Third Floor Spec Suite; provided, however, that with respect only
to the Third Floor Spec Suite, the Base Year for Expenses and Taxes shall be
calendar year 2017.


5.Condition. Tenant shall accept and continue to occupy the Third Floor Spec
Suite in its “as is” condition as of the Spec Suite Extension Commencement Date.
Landlord shall have no obligation whatsoever to make any structural or other
Alterations (as defined in Section 11.03 of the Lease) in or to any part of the
Third Floor Spec Suite, the Premises, or the Building. No improvements or other
allowance whatsoever shall be applicable to the Premises, the Third Floor Spec
Suite, or this Amendment. Not later than the expiration of the Spec Suite
Extension Term, Tenant shall surrender the Third Floor Spec Suite to Landlord in
the surrender condition specified in Paragraph 9 of the Third Amendment.


6.Brokerage. Landlord and Tenant each represents and warrants that it has not
entered into any agreement with, or otherwise had any dealing with, any broker,
agent or finder other than Cushman & Wakefield (“Landlord’s Broker”) and Cushman
& Wakefield (“Tenant’s Broker”) (collectively, the “Broker”) in connection with
the negotiation or execution of this Amendment which could form the basis of any
claim by any such broker, agent or finder other than the Broker for a brokerage
fee or commission, finder’s fee, or any other compensation of any kind or
nature. Landlord acknowledges that Landlord shall pay any commission or fee due
to Landlord’s Broker pursuant to a separate agreement and pursuant to such
agreement Landlord’s Broker shall pay a commission to Tenant’s Broker. Landlord
shall have no obligation whatsoever to pay any fee or commission except to
Landlord’s Broker pursuant to the aforesaid separate agreement. Tenant shall
indemnify and hold Landlord harmless from and against any claim for brokerage or
other commissions asserted by any broker, agent or finder employed by Tenant or
with whom Tenant has dealt, other than the Broker, including without limitation
all reasonable attorneys’ fees and costs incurred by Landlord in connection with
any breach by Tenant of the representations set forth in this Section and/or
enforcing this indemnity. Landlord shall indemnify and hold Tenant harmless from
and against any claim for brokerage or other commissions asserted by any broker,
agent or finder employed by Landlord, including without limitation all
reasonable attorneys’ fees and costs incurred by Tenant in connection with any
breach by Landlord of the representations set forth in this Section and/or
enforcing this indemnity, or any claim made by Tenant’s Broker, but with respect
to claims by Tenant’s Broker, only to the extent Landlord fails to pay
Landlord’s Broker pursuant to the aforesaid separate agreement.


7.Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Tenant enforceable according to the terms thereof. Tenant hereby acknowledges
that Landlord is not in default under the Lease as of the date hereof, and that
it is unaware of any condition or circumstance which, but for the passage of
time or delivery of notice, or both, would constitute an event of default by
Landlord under the Lease. Tenant has no claims, defenses or set-offs of any kind
to the payment or performance of Tenant’s obligations under the Lease. Nothing
contained herein shall be deemed to waive any sums due from Tenant to Landlord,
or any default or event which, with the passage of time or delivery of notice,
or both, would constitute a default by Tenant under the Lease as of the date
hereof.


8.Authority. Tenant and each of the persons executing this Amendment on behalf
of Tenant hereby covenants and warrants that Tenant is a duly organized,
authorized and existing corporation and is in good standing under the laws of
the Commonwealth of Virginia, that Tenant has full right and authority to enter
into this Amendment, and that the person signing on behalf of Tenant is
authorized to do so on behalf of Tenant. Landlord and each of the persons
executing this Amendment on behalf of Landlord hereby covenants and warrants
that Landlord is a duly organized, authorized and existing limited liability
company and is in good standing under the laws of the Commonwealth of Virginia,
that Landlord has full right and authority to enter into this Amendment, and
that the person signing on behalf of Landlord is authorized to do so on behalf
of Landlord.


9.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be an original, but all of which shall constitute one and the same
Amendment. Faxed or electronically reproduced signatures shall have the same
binding effect as original signatures, and a faxed or an electronically
forwarded in pdf or similar format Amendment containing the signatures
(original, electronically reproduced or faxed) of the parties shall be binding.


10.Binding Effect. This Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, legal representatives,
and permitted successors and assigns.


11.Entire Agreement. This Amendment contains and embodies the entire agreement
of the parties with respect to the matters addressed herein and supersedes all
prior agreements, negotiations, letters of intent, proposals, representations,
warranties, understandings, suggestions and discussions, whether written or
oral, between the parties with respect thereto. This Amendment may not be
modified or changed in any manner except by an instrument signed by both
parties.


[Signatures appear on the following page.]


2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed under seal as of the date first above written.


LANDLORD:


MARSHALL PROPERTY LLC, a Delaware limited liability company
        
By:
 
/s/ Jeffrey L. Kovach
Name:
 
Jeffrey L. Kovach
Title:
 
Managing Director
 
 
 
Date:
 
January 31, 2017



            
TENANT:


ALARM.COM INCORPORATED, a Delaware corporation


By:
 
/s/ Daniel Ramos
Name:
 
Daniel Ramos
Title:
 
SVP
 
 
 
Date:
 
January 31, 2017





3